UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PAULA NEGRO,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-10407 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
AMTRUST NORTH AMERICA, INC.,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        For the reasons stated on the record during today’s teleconference:

    1. Defendant’s motion for partial judgment on the pleadings, ECF No. 17, is DENIED, the
       Defendants’ motion to strike Plaintiff’s jury demand, ECF No. 18, is DENIED without
       prejudice.

    2. The deadline for fact discovery to close remains July 2, 2021. As the parties have both
       stated that they do not intend to conduct expert discovery, the deadline for expert
       discovery, see ECF No. 22, ¶ 8(d), is hereby VACATED.

    3. After meeting and conferring, the parties are ORDERED to submit a joint letter no later
       than seven days after their settlement conference, including their position on whether
       or how the Court should address the issues raised in Defendant’s motions and also
       proposing next steps for this litigation as a whole. If applicable, they should also propose
       a briefing schedule for motion practice.

The Clerk of Court is directed to terminate ECF Nos. 17 and 18.

        SO ORDERED.

Dated: June 24, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
